                             UNITED STATES DISTRICT COURT

                       WESTERN DISTRICT OF NORTH CAROLINA

                                  CHARLOTTE DIVISION

 MIRANDA HATHAWAY, by and through             ) Civil Action No. 3:21-cv-00290-FDW-DSC
 biological mother, natural guardian, next    )
 friend and guardian ad litem ANGELA          )
 HATHAWAY, and on behalf of herself and
 all others similarly situated,               )
                                              )       DEFENDANTS’ RESPONSE TO
               Plaintiffs,                    )         PLAINTIFF’S MOTION TO
                                              )       CONDITIONALLY CERTIFY A
        vs.                                   )        COLLECTIVE ACTION AND
                                              )    FACILITATE NOTICE PURSUANT
 SMALLCAKES STEELE CREEK, LLC,                )             TO 29 U.S.C. §216(b)
 SMALLCAKES BALLANTYNE, LLC,                  )
 IAN BOWLEG AND AYANNA                        )
 BOWLEG,                                      )
                                              )
               Defendants.

       Defendants, Smallcakes Steel Creek, LLC (“Smallcakes Steel Creek”), Smallcakes

Ballantyne, LLC (“Smallcakes Ballantyne”), Ian Bowleg (“IB”), and Ayanna Bowleg (“AB”),

hereinafter referred to as (“Defendants”), through their undersigned counsel, respond to the

Plaintiff’s Motion To Conditionally Certify A Collective Action And Facilitate Notice Pursuant

to 29 U.S.C. §216(b) [ECF 10] as follows.

       I.     Nature of the Matter Before the Court

       Plaintiff Miranda Hathaway (“Plaintiff”), by and through her biological mother, natural

guardian, next friend and guardian ad litem, Angela Hathaway, asserts four claims against

Defendants. Specifically Plaintiff alleges violations of: (a) the Fair Labor Standards Act, 29

U.S.C. § 601 et seq. (“FLSA”) for wages (tips) allegedly owed to Amanda Hathaway; (b) the

North Carolina Wage and Hour Act, N.C. Gen. Stat. § 95-25.1 et seq. (“NCWHA”) for wages

(tips) allegedly owed to Amanda Hathaway; (c) the FLSA for alleged retaliation; and (d) state



                                    1
     Case 3:21-cv-00290-FDW-DSC Document 14 Filed 08/26/21 Page 1 of 11
common law for alleged unjust enrichment.           Plaintiff seeks to pursue her FLSA claims as

collective actions pursuant to 29 U.S.C. § 216(b) (“Section 216(b)”) on behalf of all “similarly

situated” current and former employees of the Defendants. She also seeks to pursue her state law

claims as a class action pursuant to Fed. R. Civ. P. 23 (“Rule 23”) on behalf of all “similarly

situated” current and former employees of Defendants. Defendants deny Plaintiff’s entitlement

to relief and deny she is entitled to either collective action or class action certification.1 Plaintiff

has now moved the Court to conditionally certify a collection action under Section 216(b) and to

facilitate notice to putative collective members.

          II.    Defendants do not oppose Conditional Certification

          The FLSA provides that a plaintiff may bring a collective action against her employer

under Section 216(b) for alleged violations of the FLSA. 29 U.S.C. § 216(b). In a collective

action under the FLSA, a named plaintiff represents only herself until a similarly-situated

employee opts in as a “party plaintiff” by filing a consent to join the action. Simmons v. United

Mortg. & Loan Inv., LLC, 634 F.3d 754, 758 (4th Cir. 2011).

          In deciding whether an FLSA action may proceed as a collective action, courts in this

Circuit utilize a two-step inquiry. Adams v. Citicorp Credit Servs., 93 F. Supp. 3d 441, 452-53

(M.D.N.C. 2015). First, the Court determines whether the Plaintiff and potential opt-ins are

“similarly situated” to merit sending notice of the action to putative collective members. If so,

notice is sent, and the putative collective members may “opt in” to the action.              Id.   The

standard for conditional certification at the notice stage is deemed a lenient one. Id. Further, it is

usually based only on the pleadings and any affidavits that have been submitted at the early stage

of the litigation. E.g., Myers v. Loomis Armored US, LLC, 2019 U.S. Dist. LEXIS 123884,



1
    Among other things, Smallcakes Ballantyne, the actual employer of Plaintiff, has since direct


                                       2
        Case 3:21-cv-00290-FDW-DSC Document 14 Filed 08/26/21 Page 2 of 11
* 6 (W.D.N.C. 2019); Dennis v. Sandhills Emergency Physicians, P.A., 2021 U.S. Dist. LEXIS

60673, * 16 (M.D.N.C. 2021) (citations omitted). Second, after discovery is largely completed,

the defendant may file a motion seeking to decertify the class, and a higher standard is applied

than at the notice stage. Myers, 2019 U.S. Dist. LEXIS 123884, * 6. If the Court grants the

motion, it will decertify the class and dismiss the opt-in plaintiff from the lawsuit without

prejudice. E.g., Lynch v. Dining Concepts Grp., LLC, 2015 U.S. Dist. LEXIS 138290, * 9

(D.S.C. 2015).

       For purposes of the notice stage only, and without prejudice to any arguments Defendants

may make at the decertification stage or at any other point in this litigation, Defendants will not

oppose conditional certification. Defendants concede that on the face of the Complaint and

Plaintiff’s submitted Declaration [ECF 11-1], the lenient standard for conditional certification

has been met.

       III.      Defendants Oppose the Notice Provisions and Content Proposed by Plaintiff

       While Defendants consent to conditional certification as set forth above, they do not

consent to the notice provisions or content proposed by Plaintiff.       District courts have wide

discretion in facilitating notice to putative collective members and may alter the content of the

proposed notice. Moss v. Senior Care Carolinas, PLLC, 2020 U.S. Dist. LEXIS 112439, * 12-

13 (W.D.N.C. 2020) (citations omitted). When exercising its broad discretion to craft notices to

putative collective members, the Court is required to ensure that the notice provides “accurate”

information so that the potential plaintiffs can make informed decisions about possible

participation in the lawsuit. Lynch, 2015 U.S. Dist. LEXIS 138290, * 19 (citations omitted).

Courts must ensure that potential plaintiffs are not “misled” by the notices sent to them. Thaxton



deposited to her bank account all of the credit card tips allegedly owed to her.


                                    3
     Case 3:21-cv-00290-FDW-DSC Document 14 Filed 08/26/21 Page 3 of 11
v. Bojangles, Inc., 2019 U.S. Dist. LEXIS 81116, * 4 (W.D.N.C. 2019(citations omitted). The

Court should use its discretion to modify the proposed Notice so that it is fair, accurate and not

misleading, and as further specified below.

        A. The Content of the Proposed Notice is Not Fair or Accurate

        First, Defendants oppose the statement in the proposed Notice, Section I, that says, “You

are receiving this Notice because you are ‘similarly situated’ to the Plaintiff and eligible to join

this lawsuit.” Given the low threshold showing at the notice stage, and to prevent later unfair

preclusive effect, Defendants believe this statement should be revised to add the following

underlined words, “You are receiving this Notice because you are alleged to be ‘similarly

situated’ to the Plaintiff and are thus eligible to join this lawsuit.”

        Second, Defendants oppose the description of the lawsuit in Section II of the proposed

Notice because it is not fair or accurate because it gives only Plaintiff’s perspective of the case.

The Notice should expressly say that Defendants deny the allegations in the Complaint. E.g.,

Moss, 2020 U.S. Dist. LEXIS 112439, * 15 (requiring such language to be added to the notice in

a purported FLSA collective action brought by this same plaintiff’s counsel); Geiger v. H.H.

Franchising Sys., 2018 U.S. Dist. LEXIS 199970, * 5-7 (W.D.N.C. 2018)(requiring such

language to be added to the notice in a purported FLSA collective action brought by this same

plaintiff’s counsel); Myers, 2019 U.S. Dist. LEXIS 134459, * 4 (requiring the addition of

language that defendant denied that it violated the FLSA or NCWHA, denied it failed to properly

pay its employees, and denied that it is liable to Plaintiff under any circumstances). Defendants

believe that similar language must be added to Section II.

        Third, the Defendants oppose the description in the lawsuit in Section II because it does

not say that no decision on the merits of the Plaintiff’s claims has been reached. Such language




                                     4
      Case 3:21-cv-00290-FDW-DSC Document 14 Filed 08/26/21 Page 4 of 11
should be added to show the impartiality of the Court at this juncture and to alleviate the risk that

the putative collective members mistakenly think that the Court has already found merit to the

Plaintiff’s claims. E.g., Geiger, 2018 U.S. Dist. LEXIS 199970, * 5-6 (noting that trial courts

must take care to avoid even the appearance of judicial endorsement of the merits of the lawsuit)

(citation omitted); Myers, 2019 U.S. Dist. LEXIS 134459, * 4-5 (requiring language to be added

to the notice saying “Nothing in this Notice is intended as an expression of the Court’s opinion

about the merits of Plaintiff’s claims or about whether you should join this lawsuit. There is no

money available now, and no guarantee there will be any. However, your legal rights are

affected, and you have a choice to make now, and you must act before” the stated deadline).

Defendants believe the language added by this Court in Myers would be appropriate here as well.

       Fourth, Defendants oppose the statement in the proposed Notice, Section IX, that says,

“*You must timely return this form to preserve your rights.”         This is unfair and misleading

because the putative collective members may choose not to join Plaintiff’s lawsuit and may still

file their own lawsuit should they decide to do so. To avoid the confusion and prejudice caused

by the proposed wording, Defendants believe that statement should be revised to add the

following underlined words, “*You must timely return this form in order to opt-in to the

collective action filed by Miranda Hathaway. If you do not want to participate in the collective

action filed by Miranda Hathaway, you should not return this form.”

       Fifth, and for the same prejudicial reasons, the following language on the last page of the

proposed consent should be removed, “*Statute of limitations concerns mandate that you return

this form as soon as possible to preserve your rights.” Putative collective members may preserve

their rights, and combat statute of limitations concerns, by filing their own complaint, should

they decide to do so. The proposed wording tricks them into thinking that the only way to




                                    5
     Case 3:21-cv-00290-FDW-DSC Document 14 Filed 08/26/21 Page 5 of 11
preserve their rights is to file the Consent, which is false.

        Sixth, the notice is misleading and unfair because it does not state that the opt-ins may

have to participate in the litigation, including discovery. A sentence should be added in Section

V that says, “Opt-in plaintiffs may be required to participate in the discovery process by

producing documents, participating in oral depositions, and testifying at a hearing or trial.”

Moss, 2020 U.S. Dist. LEXIS 112439, * 14-15 (requiring such language to be added to the notice

in a purported FLSA collective action brought by this same plaintiff’s counsel); Myers, 2019

U.S. Dist. LEXIS 134459, * 6 (requiring the addition of language addressing the putative

plaintiffs’ obligation to participate in the case should they opt in).

        Seventh, the notice is misleading because it does not state that the opt-in plaintiffs may

have to pay Defendant’s attorneys’ fees if Plaintiff is unsuccessful. A sentence should be added

in Section V that says, “Should Plaintiff be unsuccessful, all opt-in plaintiffs may have to pay a

pro-rata share of Defendants’ attorneys’ fees.” Moss, 2020 U.S. Dist. LEXIS 112439, * 14-15

(requiring such language to be added to the notice in a purported FLSA collective action brought

by this same plaintiff’s counsel).

        Eighth, Defendants oppose the reference to “Tiffany Wade” in Section V of the proposed

notice, as there is no “Tiffany Wade” purportedly associated with this matter and is thus not

accurate. Further, Defendants state that the duplicative wording (“to recover to recover”) found

on the first page of the proposed Consent should be removed.

        B. The Opt In Period Should be no Longer Than Sixty Days in Length

        The 90-day proposed opt-in period is too long. Courts routinely set 60-day notice

periods, and this case should be no exception. E.g., Ramirez v. T&D Custom Fences & Decks,

LLC, 2021 U.S. Dist. LEXIS 38161, * 4 (E.D.N.C. 2021)(setting a 60-day notice period in an




                                     6
      Case 3:21-cv-00290-FDW-DSC Document 14 Filed 08/26/21 Page 6 of 11
FLSA collective action filed by this same plaintiff’s counsel); Moss, 2020 U.S. Dist. LEXIS

112439, * 16 (setting a 60 day notice period in an FLSA collective action filed by this same

plaintiff’s counsel); Geiger, 2018 U.S. Dist. LEXIS 199970, * 7 (setting a 60 day notice period

in an FLSA collective action filed by this same plaintiff’s counsel). There are no unusual

circumstances that would support a longer opt-in period. Among other things, the putative

collective is small, and putative collective members are all believed to live in North Carolina.

This is not a case where notice must be sent to hundreds or thousands of people or nationwide.

       C. Notice Should be Sent Only by U.S. Mail

       The notice should be sent only by U.S. Mail, not also by email or posting. Plaintiff has

made no special showing that sending notice to putative collective members would not be

effective via U.S. Mail. The putative collective is small, and putative collective members are all

believed to live in North Carolina. This is not a case where notice must be sent to hundreds or

thousands of people or nationwide. As such, notice by U.S. mail only is sufficient. E.g., Geiger,

2018 U.S. Dist. LEXIS 199970, * 7 (declining to allow notice to be sent by email, which the

court found to be “inappropriate” in an FLSA collective action filed by this same plaintiff’s

counsel); Myers, 2019 U.S. Dist. LEXIS 134459, * 7-8 (declining to allow notice by email and

finding it to be “inappropriate”); Moseman v. U.S. Bank N.A., 2018 U.S. Dist. LEXIS 98427, * 6-

7 (W.D.N.C. 2018) (same). Alternatively, if the Court is going to allow the notice to also be

posted, Defendants request that the notice period be shortened further to thirty (30) days.

       D. Plaintiff is Not Entitled to Some of the Data Demanded

       Plaintiff is not entitled to the Social Security numbers, dates of birth, phone numbers, or

email addresses of each putative collective member at this juncture. Requiring production of

such information is invasive and raises privacy concerns. Indeed, courts in this circuit require a




                                    7
     Case 3:21-cv-00290-FDW-DSC Document 14 Filed 08/26/21 Page 7 of 11
showing of “special need” prior to requiring disclosure of telephone numbers. Lynch, 2015 U.S.

Dist. LEXIS 138290, * 13 (citation omitted). Plaintiff has not shown any special need that

would justify providing the invasive personal information requested here. E.g., Moss, 2020 U.S.

Dist. LEXIS 112439, * 16 (denying plaintiff’s request for telephone numbers, Social Security

numbers and dates of birth in an FLSA collective action filed by this same plaintiff’s counsel);

Geiger, 2018 U.S. Dist. LEXIS 199970, * 7 (declining to require production of email addresses

in an FLSA collective action filed by this same plaintiff’s counsel); Amrhein v. Regency Mgmt.

Servs., LLC, 2014 U.S. Dist. LEXIS 36477, * 10 (D. Md. 2014)(absent a showing of special

need, disclosure of telephone numbers, Social Security numbers, and dates of birth is

“inappropriate”).

       IV.     Summary

       For the foregoing reasons, Defendants do not oppose conditional certification, with

preservation of their rights going forward, but they do not consent to the notice provisions or

content proposed by Plaintiff. The Court should use its discretion to modify the proposed

Notice so that it is fair and accurate and as otherwise specified herein.

       V.      Certificate of Compliance with Word Count

       I hereby certify that this Memorandum was prepared using Microsoft Word, which

reports that it contains 2,702 words inclusive of the case caption, headings, footnotes, citations

and signature lines. I declare under penalty of perjury that the foregoing is true and correct.




                              (Signature Block On Following Page)




                                    8
     Case 3:21-cv-00290-FDW-DSC Document 14 Filed 08/26/21 Page 8 of 11
                                   McANGUS GOUDELOCK & COURIE, L.L.C.

                                  s/Amy Y. Jenkins
                                  Amy Y. Jenkins, N.C. Bar No. 20007
                                  735 Johnnie Dodds Blvd, Suite 200 (29464)
                                  Post Office Box 650007
                                  Mt. Pleasant, South Carolina 29465
                                  Telephone: (843) 576-2900
                                  Email: amy.jenkins@mgclaw.com

                                   ATTORNEYS FOR DEFENDANTS
August 26, 2021




                                    9
     Case 3:21-cv-00290-FDW-DSC Document 14 Filed 08/26/21 Page 9 of 11
                              UNITED STATES DISTRICT COURT

                        WESTERN DISTRICT OF NORTH CAROLINA

                                   CHARLOTTE DIVISION

 MIRANDA HATHAWAY, by and through               ) Civil Action No. 3:21-cv-00290-FDW-DSC
 biological mother, natural guardian, next      )
 friend and guardian ad litem ANGELA            )
 HATHAWAY, and on behalf of herself and
 all others similarly situated,                 )
                                                )
                Plaintiffs,                     )
                                                )
        vs.                                     )        CERTIFICATE OF SERVICE
                                                )
 SMALLCAKES STEELE CREEK, LLC,                  )
 SMALLCAKES BALLANTYNE, LLC,                    )
 IAN BOWLEG AND AYANNA                          )
 BOWLEG,                                        )
                                                )
                Defendants.

        I hereby certify that on the 26th day of August, 2021, I electronically filed the foregoing
Defendants’ Response To Plaintiff’s Motion To Conditionally Certify A Collective Action And
Facilitate Notice Pursuant To 29 U.S.C. §216(b) with the Clerk of Court using the CM/ECF
System which will send notification of such filing to the following:

                              L. Michelle Gessner, NCSB #26590
                              Nicole K. Haynes, NCSB #47793
                              John G. Hutchens III, NCSB #52214
                              GessnerLaw, PLLC
                              602 East Morehead Street (28202)
                              P. O. Box 78161
                              Charlotte, North Carolina 28271
                              (704) 234-7442
                              Email: michelle@mgessnerlaw.com
                              Email: nicole@mgessnerlaw.com
                              Email: johnny@mgessnerlaw.com

                              ATTORNEYS FOR PLAINTIFF AND
                              PUTATIVE CLASS/COLLECTIVE




                                    10
     Case 3:21-cv-00290-FDW-DSC Document 14 Filed 08/26/21 Page 10 of 11
                              McANGUS GOUDELOCK & COURIE, L.L.C.

                              s/Amy Y. Jenkins
                              Amy Y. Jenkins, N.C. Bar No.: 20007
                              735 Johnnie Dodds Blvd, Suite 200 (29464)
                              Post Office Box 650007
                              Mt. Pleasant, South Carolina 29465
                              Telephone: (843) 576-2900
                              Email: amy.jenkins@mgclaw.com

                              ATTORNEYS FOR DEFENDANTS




                               11
Case 3:21-cv-00290-FDW-DSC Document 14 Filed 08/26/21 Page 11 of 11
